911 F.2d 732
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GENERAL ACCIDENT INSURANCE COMPANY OF AMERICA, Plaintiff-Appellant,v.ASHLAND FLOOR COMPANY, INC., Defendant-Appellee.
No. 89-6434.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1990.

Before KEITH and KRUPANSKY, Circuit Judges, and JORDAN, District Judge.*
PER CURIAM:


1
Plaintiff General Accident Insurance Company of America ("General") appeals from the district court's October 13, 1989 order granting summary judgment for defendant Ashland Floor Company, Inc.  ("Ashland").  General sought declaratory judgment as to whether Ashland was in the "care, custody and control" of the Holbrook residence on January 14, 1988 when a fire damaged the structure.  General maintains that Ashland was in the "care, custody and control" of the Holbrook residence while it was under a contract to remodel the Holbrook's hardwood floors.  The district court determined that Ashland did not have care custody or control of the Holbrook residence.  Ashland had access to the Holbrook home only for the limited purpose of refinishing the floors;  Ashland was merely performing work that, by its nature, required it to be on the Holbrook premises.


2
Having carefully considered the record, the briefs, and the parties' oral arguments, we find no error warranting reversal.  Therefore, we AFFIRM the memorandum opinion and order of the Honorable Henry R. Wilhoit, Jr., United States District Judge for the Eastern District of Kentucky.



*
 The Honorable Leon Jordan, United States District Judge for the Eastern District of Tennessee, sat by designation